Order, Supreme Court, New York County (Edward Greenfield, J.), entered June 27, 1991, denying claimant’s motion to file a late notice of claim, unanimously affirmed, without costs.
Leave to file a late notice of claim was properly denied in view of claimant’s failure to offer a satisfactory excuse for failing to file until ten months after the incident on the concession that the City did not acquire actual knowledge of the claim in that period. The absence of notice deprived the City of the opportunity to investigate and to interview witnesses while their memory was fresh, resulting in prejudice. *415Concur — Murphy, P. J., Milonas, Rosenberger, Kassal and Rubin, JJ.